VOTO PARTICULAR DEL
JUEZ ASOCIADO SEÑOR WOLE.
El fundamento principal de mi voto particular es que aunque la regia de la corte de distrito exige que la apelación se formule dentro de diez días á partir de la época en que se perfeccione la apelación, no bay nada en la ley que exija al apelante la presentación de la misma.
No entiendo que el apelante tuviera necesidad de insistir con el secretario para que dicbo funcionario cumpliera con su deber en este caso. Era al apelado á quien interesaba dar prisa sobre el caso y exigir al secretario que remitiera el ré-cord. De cualquier modo, si bay un defecto en. la regia de la corte de distrito, debe la misma ser enmendada, no debiéndose leer en ella como que existe un deber por parte del apelante que no ba sido impuesto por la ley.
La sección 36 del .Código de Enjuiciamiento Civil tiene escasa aplicación al presente caso. Dicha sección no autoriza á la corte para convertir una regia que obliga al secretario de la corte municipal en un deber impuesto al apelante ó para declarar abandonada una apelación en que no se probó por el apelado que el apelante se había declarado en rebeldía.
■ Por las razones expresadas, me veo obligado á disentir de la opinión emitida por la mayoría del tribunal en el pre-sente caso.